Title: From Thomas Jefferson to Jonathan Dayton, 28 December 1803
From: Jefferson, Thomas
To: Dayton, Jonathan


               
                  Dec. 28. 03.
               
               Th: Jefferson with his respectful salutations & the compliments of the season to Genl. Dayton, returns him the inclosed with thanks, which had been recieved by the Secy. of State. by a letter from Genl. Wilkinson at Ft. Adams Dec. 9. the troops would leave that only the next morning at Reveille, and he calculated that using all their oars, & travelling night and day, they would arrive at N. Orleans on the 16th. this seems a wonderful time for the descent!
            